MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A party may file only one motion to reopen removal proceedings, and that motion must be filed not later than ninety days after the date on which the final order of removal was en*192tered. See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s motion to reopen as untimely when it was filed over five months after the deadline for filing motions to reopen.
To the extent that petitioner challenges the BIA’s refusal to reopen proceedings sua sponte, this court lacks jurisdiction to review the BIA’s refusal to reopen sua sponte. See Abassi v. INS, 305 F.3d 1028 (9th Cir.2002); Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002). Accordingly, the court sua sponte dismisses this petition for review in part for lack of jurisdiction. See id.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.